Title: To Thomas Jefferson from Joshua Pike, 6 August 1805
From: Pike, Joshua
To: Jefferson, Thomas


                  
                     Sir, 
                     Portsmo. State of New hampshire August 6th. 1805—
                  
                  please to excuse the liberty I take in addressing you, on such a subject, but as a free born American Citizen, I think it my duty to myself and family to inform you, as our father and protector, of any Cruelty or Injustice by any Officer under your appointment, which we Americans have to labor to support, I have been employed these five last years past, by the Surveyors of this District to mark all Ardent Spirits imported into this place, and hired part of a House of the Collector three years ago for forty dollars per year, as he finding that the income of marking increasd he rose the Rent the second year to Seventy dollar and his Avarice knowing no bounds, the third year he rose it to one hundred and ten, on the 30th of June Instant, I settled and paid him all but thirty Six dollars, for which he inhumanely enterd the House with an Officer and attachd all my furniture, depriving me and my Wife and a family of eight children without any thing to make use of, but the interference of a friend rescued them back, such conduct from a man worth One hundred thousand dollars, and no family, but his Wife, is beneath the dignity of a true American, our worthy Governor has known me for thirty years past, and also knows that the Collector, keeps in Office and old Gentleman as Inspector, that I have to do half his duty for nothing, that has property enough to support him, and has always been in favor of the British Government and is so to this day—
                  I am Sir with the greatest Respect Your most Obt. Humble Servt.
                  
                     Joshua Pike 
                     
                  
               